DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 4 and 10 objected to because of the following informalities:  The claim limitations recite a term “capable of” which may or may not be a functional characteristics of a device.  Appropriate correction is required.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/03/2022 was filed with the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-16 are rejected under pre-AIA  35 U.S.C. 103  as being unpatentable over Wei et al (US 2016/0205562 A1), in view of Bhorkar et al (US 2018/0302926 A1).
Regarding claim 1, Wei discloses: A method (para [0008]) performed by a terminal (fig 2A, 200, para [0034]) including a first module (fig 2A, LTE-U Protocol Module 206a, para [0035]) and a second module (fig 2A, Wi-Fi Protocol Module 206b, para [0035]) in a wireless communication system (fig 2, para [0045], a radio communication system), the method comprising: 
receiving by the first module being capable of performing wireless communication in a licensed frequency band (fig 3, step S301, para [0051], “the processor 201 of the UE may first ... receive a first data in a licensed spectrum through a LTE protocol by the ... LTE RX 205b of the UE”) and an unlicensed frequency band (fig 3, step S301, para [0051], “a method used by a user equipment such as LTE-U devices 103a˜103c for sharing radio resources for licensed-assisted access (LAA) in an unlicensed spectrum”), control information on the licensed frequency band from a base station (fig 3, step 302, para [0052], “In step S302, the processor 201 of the UE may ... receive a first control signal in the licensed spectrum for receiving a second data in an unlicensed spectrum through the LTE protocol by the LTE TX 205a and the LTE RX 205b of the UE”); 
identifying, by the first module, channel occupancy time of the unlicensed frequency band (para [0053], “the first control signal may include a delay after which the first time window commences upon receiving the first control signal” (Examiner’s Note: “first time window” equivalent to “channel occupancy time”, and fig 2A, LTE-U Protocol Module 206a (equivalent to “first module”), para [0035])), 
transferring, by the first module to the second module, the channel occupancy time, the second module being capable of performing the wireless communication  in the same frequency band as the unlicensed frequency band of the first module (fig 6, para [0076], where, LTE-U (licensed) and Wi-Fi (unlicensed) transceivers exchanged their timing information using control message among each other), (Examiner’s Note: there is an implicit teaching of transmitting channel occupancy time from the first module to the second module, fig 2A, module 206a and 206b) ; and 
 stopping, by the second module, sensing of a channel of the unlicensed frequency band during the channel occupancy time (para [0062], where, “Wi-Fi devices 102a˜102c may stop channel contention for a certain period of time, after receiving the fifth control signal, these nearby Wi-Fi devices may stop channel contention for a certain period of time which may be set in the fifth control signal”, further, para [0063]), wherein the second module is capable of performing the wireless communication in the unlicensed frequency band and not in the licensed frequency band (fig 5, “in step S501, the processor 251 of the Wi-Fi AP 250 may receive a ninth control signal to configure a contention free period for transmitting or receiving in an unlicensed spectrum without any contention through an inter-base station interface”); 
although Wei discloses channel occupancy time as rejected above, however, Wei, does not explicitly teach: identifying channel occupancy time by decoding the control information based on a licensed assisted access LAA) radio network temporary identifier (RNTI); 
Bhorkar teaches: identifying channel occupancy time by decoding the control information based on a licensed assisted access LAA) radio network temporary identifier (RNTI) (fig 4, para [0073], where, “A UE, for example, can determine the duration of the subframe as an interval between the start of (E)PDCCH and the next PCell subframe boundary. This blind detection of (E)PDCCH can be possible if the UE can detect a (E)PDCCH, wherein CRC parity bits of (E)PDCCH are scrambled by a cell radio network temporary identifier (C-RNTI) of the UE 200. Otherwise, as it will be described later, a new LAA-RNTI can be defined to scramble the CRC bits, so that UEs (including non-scheduled UEs) can be able to detect the presence of (E)PDCCH”); 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “identifying channel occupancy time by decoding the control information based on a licensed assisted access LAA) radio network temporary identifier (RNTI)” taught by Bhorkar into Wei, in order to enable a blind detection of the number of CRS symbols within a subframe for determination of parameters such as the duration of a partial/regular subframe or the starting position of a partial (starting) subframe, which cab depend on a choice made of the possible starting positions by the network device. 
Regarding claim 7, the claim includes features identical to the subject matter mentioned in the rejection to claim 1 above. The claims are mere reformulation of claim 1 in order to define the communication method based on a licensed assisted access (LAA) radio network temporary identifier (RNTI), and the rejection to claim 1 is applied hereto.
Regarding claims 2 and 8, Wei discloses: wherein the receiving of the control information comprises: (fig 6, control message 601, para [0076]), however, Wei does not explicitly teach:  monitoring, by the first module, a common search space of a control channel in the licensed frequency band; and decoding the control information based on the LAA-RNTI. 
Bhorkar teaches: monitoring, by the first module, a common search space of a control channel in the licensed frequency band (para [0092], where, “The search space by which the UE searches for indication information for partial subframe parameters for the new DCI format can be a common search space (CSS) within the PCell, a CSS for an SCell: LTE design does not define a CSS within SCell, or be a newly defined UE-group space”); and decoding the control information based on the LAA-RNTI (fig 4, para [0073], “blind detection of (E)PDCCH can be possible if the UE can detect a (E)PDCCH, wherein CRC parity bits of (E)PDCCH are scrambled by a cell radio network temporary identifier (C-RNTI) of the UE 200. Otherwise, as it will be described later, a new LAA-RNTI can be defined to scramble the CRC bits, so that UEs (including non-scheduled UEs) can be able to detect the presence of (E)PDCCH”).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “monitoring, by the first module, a common search space of a control channel in the licensed frequency band; and decoding the control information based on the LAA-RNTI” taught by Bhorkar into Wei, in order to enable a blind detection of the number of CRS symbols within a subframe for determination of parameters such as the duration of a partial/regular subframe or the starting position of a partial (starting) subframe, which cab depend on a choice made of the possible starting positions by the network device. 
Regarding claims 3, Wei discloses: a terminal including a first module and a second module in a wireless communication system (fig 2A, module 6a and 6b, para [0041]) as applied for claim 1); however, Wei does not explicitly teach: wherein the control information includes a cyclic redundancy check scrambled based on the LAA-RNTI.
Bhorkar teaches: wherein the control information includes a cyclic redundancy check scrambled based on the LAA-RNTI (fig 4, para [0073], “wherein CRC parity bits of (E)PDCCH are scrambled by a cell radio network temporary identifier (C-RNTI) of the UE 200. Otherwise, as it will be described later, a new LAA-RNTI can be defined to scramble the CRC bits, so that UEs (including non-scheduled UEs) can be able to detect the presence of (E)PDCCH”).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “wherein the control information includes a cyclic redundancy check scrambled based on the LAA-RNTI” taught by Bhorkar into Wei, in order to enable a blind detection of the number of CRS symbols within a subframe for determination of parameters such as the duration of a partial/regular subframe or the starting position of a partial (starting) subframe, which cab depend on a choice made of the possible starting positions by the network device. 
Regarding claims 4 and 10,  the claim includes features identical to the subject matter mentioned in the rejection to claim 1 above. The claims are mere reformulation of claim 1 in order to define the communication method based on a licensed assisted access (LAA) radio network temporary identifier (RNTI), and the rejection to claim 1 is applied hereto. Additionally, the claims include a base station in a mobile communication system. However, Wei discloses the base station.
Regarding claims 5, 9 and 11,  Wei discloses: wherein the generating of the control information (para [0008]), however, Wei does not explicitly teach: further comprises: adding a cyclic redundancy check (CRC) to the control information including the channel occupancy time; and scrambling the CRC with the LAA-RNTI. 
Bhorkar teaches: further comprises: adding a cyclic redundancy check (CRC) to the control information including the channel occupancy time (para [0062]); and scrambling the CRC with the LAA-RNTI (para [0091]-[0092], where, “The CRC parity bits 1206 can be scrambled by a newly defined Radio Network Temporary Identifier (RNTI) such as an LAA RNTI, to indicate the new function of the modified DCI for LAA”). 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “adding a cyclic redundancy check (CRC) to the control information including the channel occupancy time; and scrambling the CRC with the LAA-RNTI” taught by Bhorkar into Wei, in order to enable a blind detection of the number of CRS symbols within a subframe for determination of parameters such as the duration of a partial/regular subframe or the starting position of a partial (starting) subframe, which cab depend on a choice made of the possible starting positions by the network device. 
Regarding claims 6 and 12. Wei discloses: a terminal including a first module and a second module in a wireless communication system (fig 2A, module 6a and 6b, para [0041]) as applied for claim 1); however, Wei does not explicitly teach: wherein the control information is transmitted on a common search space.
Bhorkar teaches: wherein the control information is transmitted on a common search space (para [0092], where, “The search space by which the UE searches for indication information for partial subframe parameters for the new DCI format can be a common search space (CSS) within the PCell, a CSS for an SCell”). 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “wherein the control information is transmitted on a common search space” taught by Bhorkar into Wei, in order to enable a blind detection of the number of CRS symbols within a subframe for determination of parameters such as the duration of a partial/regular subframe or the starting position of a partial (starting) subframe, which cab depend on a choice made of the possible starting positions by the network device. 
Regarding claims 13 and 15, the claim includes features identical to the subject matter mentioned in the rejection to claim 1 above. The claims are mere reformulation of claim 1 in order to define the communication method based on a licensed assisted access (LAA) radio network temporary identifier (RNTI), and the rejection to claim 1 is applied hereto. Additionally, the claims include a chipset installed in the portable communication device and a base station. However, Wei discloses the chipset and a base station.
Regarding claims 14 and 16, Wei discloses: wherein the portable - 44 -communication device (para [0033], where, “LTE-U devices 103a˜103c in this disclosure could represent various embodiments which for example could include but not limited to a mobile station (MS), an advanced mobile station (AMS), a server, a client, a desktop computer, a laptop computer, a network computer, a workstation, a personal digital assistant (PDA), a tablet personal computer (PC)”) is further configured to: receive, by the chipset (para [0035], “The functions of the processor 201 could be implemented by using programmable units such as a micro-processor, a micro-controller, digital signal processor (DSP) chips, a field-programmable gate array (FPGA), etc are corresponding to “chipset), however, Wei does not explicitly teach: the RNTI from the base station for decoding the control information.
Bhorkar teaches: the RNTI from the base station for decoding the control information (fig 4, para [0073], where, “A UE, for example, can determine the duration of the subframe as an interval between the start of (E)PDCCH and the next PCell subframe boundary. This blind detection of (E)PDCCH can be possible if the UE can detect a (E)PDCCH, wherein CRC parity bits of (E)PDCCH are scrambled by a cell radio network temporary identifier (C-RNTI) of the UE 200. Otherwise, as it will be described later, a new LAA-RNTI can be defined to scramble the CRC bits, so that UEs (including non-scheduled UEs) can be able to detect the presence of (E)PDCCH”); 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “the RNTI from the base station for decoding the control information” taught by Bhorkar into Wei, in order to enable a blind detection of the number of CRS symbols within a subframe for determination of parameters such as the duration of a partial/regular subframe or the starting position of a partial (starting) subframe, which cab depend on a choice made of the possible starting positions by the network device. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAM U AHMED whose telephone number is (571)272-9561. The examiner can normally be reached Mon-Fry, 7:00 AM-6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NIZAM U. AHMED
Examiner
Art Unit 2461



/KIBROM T HAILU/Primary Examiner, Art Unit 2461